Case 1:18-cr-20719-TLL-PTM ECF No. 464, PageID.2261 Filed 01/22/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,                            Case No. 18-20719-9
v.                                                           Honorable Thomas L. Ludington

THOMAS JAMAR MCKINLEY,

                  Defendant.
__________________________________________/

     ORDER DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

        On July 17, 2019, Defendant Thomas Jamar McKinley pled guilty to one count of

conspiracy to possess with intent to distribute and to distribute cocaine, in violation of 21 U.S.C.

§§ 841(a)(1) and (b)(1)(B)(ii). ECF No. 168. He was sentenced to 80 months imprisonment. ECF

No. 263. Defendant is currently housed at Federal Correctional Institute, Elkton (“FCI Elkton”)

near Elkton, Ohio.

        On May 28, 2020, Defendant filed a pro se motion for compassionate release based on the

spread of COVID-19, but, due to mailing delays, the motion was not docketed until June 23. ECF

No. 381. On July 20, 2020, Defendant moved to withdraw the motion because he had not included

evidence of exhaustion. ECF No. 403. Accordingly, Defendant’s Motion for Compassionate

Release was dismissed without prejudice on August 28, 2020. ECF No. 409. On September 10,

2020, Defendant renewed his pro se Motion for Compassionate Release, which now includes

evidence of exhaustion. ECF No. 418. Timely response and reply briefs were filed. ECF Nos. 420,

427.

        Defendant alleged that the Bureau of Prisons (“BOP”) had previously approved him for

home confinement in June 2020 but that his transfer was inexplicably cancelled. ECF No. 418 at
Case 1:18-cr-20719-TLL-PTM ECF No. 464, PageID.2262 Filed 01/22/21 Page 2 of 9




PageID.1962. The Government was directed to file supplemental briefing responding to this

allegation. ECF No. 438.

         On November 30, 2020, the Government filed a supplemental brief explaining that

Defendant had been considered for home confinement pursuant to an injunction entered in Wilson

v. Williams, No. 4:20-CV-00794 (N.D. Ohio), a class action seeking habeas relief for prisoners

housed at FCI Elkton based on the novel coronavirus (“COVID-19”) pandemic. ECF No. 443 at

PageID.2157. The Government explained that “[t]he BOP ultimately determined that McKinley

did not qualify for home confinement under the CARES act based on his medium risk of

recidivism, low percentage of term served, and because he also has an incident of violence in his

criminal history.” Id. (internal citations omitted). The Sixth Circuit later vacated the injunction at

issue, finding that “the district court erred in holding that petitioners had demonstrated a likelihood

of success on their Eighth Amendment claim.” Wilson v. Williams, 961 F.3d 829, 844 (6th Cir.

2020).

         Defendant’s Motion for Compassionate Release remains pending. For reasons discussed

below, the Motion will be denied.

                                                  I.

         The United States is facing an unprecedented challenge with the COVID-19 pandemic.

         The COVID-19 virus is highly infectious and can be transmitted easily from person
         to person. COVID-19 fatality rates increase with age and underlying health
         conditions such as cardiovascular disease, respiratory disease, diabetes, and
         immune compromise. If contracted, COVID-19 can cause severe complications or
         death.

Wilson, 961 F.3d at 833. In light of the threat posed by COVID-19, Defendant seeks a reduction

of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)—a form of relief often referred to as

“compassionate release.” Section 3582(c)(1)(A) provides,



                                                 -2-
Case 1:18-cr-20719-TLL-PTM ECF No. 464, PageID.2263 Filed 01/22/21 Page 3 of 9




       The court may not modify a term of imprisonment once it has been imposed except
       . . . upon motion of the Director of the Bureau of Prisons, or upon motion of the
       defendant after the defendant has fully exhausted all administrative rights to appeal
       a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
       lapse of 30 days from the receipt of such a request by the warden of the defendant’s
       facility, whichever is earlier, may reduce the term of imprisonment . . . after
       considering the factors set forth in section 3553(a) to the extent that they are
       applicable, if it finds that . . . extraordinary and compelling reasons warrant such a
       reduction . . . and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission

18 U.S.C. § 3582(c)(1)(A). Accordingly, the threshold question is exhaustion. If exhaustion is

found, courts must then follow the statute’s three-step test:

       At step one, a court must “find[ ]” whether “extraordinary and compelling reasons
       warrant” a sentence reduction. At step two, a court must “find[ ]” whether “such a
       reduction is consistent with applicable policy statements issued by the Sentencing
       Commission.” The Commission’s policy statement on compassionate release
       resides in U.S.S.G. § 1B1.13. Thus, if § 1B1.13 is still “applicable,” courts must
       “follow the Commission’s instructions in [§ 1B1.13] to determine the prisoner's
       eligibility for a sentence modification and the extent of the reduction authorized.”
       At step three, “§ 3582(c)[(1)(A)] instructs a court to consider any applicable §
       3553(a) factors and determine whether, in its discretion, the reduction authorized
       by [steps one and two] is warranted in whole or in part under the particular
       circumstances of the case.”

United States v. Jones, 980 F.3d 1098, 1107–08 (6th Cir. 2020) (internal citations omitted). “In

cases where incarcerated persons [as opposed to the BOP] file motions for compassionate release,

federal judges may skip step two of the § 3582(c)(1)(A) inquiry and have full discretion to define

‘extraordinary and compelling’ without consulting the policy statement § 1B1.13.” Id. at *9.

                                                 A.

       As explained in the statute, before a court may consider an inmate’s request for a reduced

sentence under 18 U.S.C. § 3582, the inmate must first exhaust his administrative remedies with

the BOP or wait 30 days after making such a request. The Sixth Circuit has explained that:

       By creating a compassionate-release option in the First Step Act, Congress gave
       inmates an option to seek early release on health grounds. The seriousness of
       COVID-19 and its spread in many prisons make it all the more imperative that the

                                                -3-
Case 1:18-cr-20719-TLL-PTM ECF No. 464, PageID.2264 Filed 01/22/21 Page 4 of 9




       prisons have authority to process these applications fairly and with due regard for
       the seriousness of each inmate’s risk. Free-floating exceptions to the rule, available
       to anyone willing to go to federal court first, will not help that cause.

United States v. Alam, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020). On May 29, 2020,

Defendant sent a written request for compassionate release to the warden at FCI Elkton, citing the

COVID-19 pandemic and his health condition ECF No. 418 at PageID.1978. At least 30 days have

passed since Defendant sent his request. Accordingly, Defendant has exhausted his administrative

remedies with the BOP.

                                                 B.

       The next issue is whether sentence reduction is warranted by “extraordinary and

compelling reasons.” Because Defendant moves for compassionate release on his own behalf, §

1B1.13 is “inapplicable,” and [u]ntil the Sentencing Commission updates § 1B1.13 to reflect the

First Step Act, district courts have full discretion in the interim to determine whether an

‘extraordinary and compelling’ reason justifies compassionate release.” Jones, 980 F.3d at 1109.

Accordingly, courts of this circuit are no longer confined to the considerations outlined in the

policy commentary when determining if a defendant’s request is extraordinary and compelling,

such as whether an inmate suffers from a “terminal illness” or “serious physical or medical

condition.” U.S.S.G. § 1B1.13 cmt. n.1.

       Despite the lack of express guidance, Jones suggests that an inmate may have an

extraordinary and compelling reason for release where he suffers from a medical condition

identified as a risk factor for COVID-19. See id. at *2 n.6 (holding that inmate’s prior exposure to

tuberculosis “could be considered an extraordinary and compelling reason for compassionate

release” because it “put him at risk of contracting the virus” or “serious long-term health problems”

if he had already contracted it). Courts considering the issue post-Jones have agreed. See, e.g.,



                                                -4-
Case 1:18-cr-20719-TLL-PTM ECF No. 464, PageID.2265 Filed 01/22/21 Page 5 of 9




United States v. Rucker, No. 17-20716, 2020 WL 7240900, at *2 (E.D. Mich. Dec. 9, 2020) (HIV

and asthma) (citing Jones, 980 F.3d at 1102 n.6); United States v. White, No. 18-20183, 2020 WL

7240904, at *3 (E.D. Mich. Dec. 9, 2020) (BMI of 45.9) (citing Jones, 980 F.3d at 1102 n.6);

United States v. Crowe, No. CR 11-20481, 2020 WL 7185648, at *3 (E.D. Mich. Dec. 7, 2020)

(latent tuberculosis, hyperlipidemia, obesity).

         More recently, the Sixth Circuit affirmed the denial of compassionate release based on a

two-part test for extraordinary and compelling reasons. See United States v. Elias, No. 20-3654,

2021 WL 50169, at *3 (6th Cir. Jan. 6, 2021). Under the two-part test in Elias, the risk of

contracting COVID-19 constitutes an extraordinary and compelling reason “(1) when the

defendant is at high risk of having complications from COVID-19 and (2) the prison where the

defendant is held has a severe COVID-19 outbreak.”1 Id. (quoting United States v. Hardin, No.

19-CR-240, 2020 WL 2610736, at *4 (N.D. Ohio May 22, 2020)). The Sixth Circuit also held that

the district court, in evaluating the movant’s medical conditions, “properly considered the CDC

guidance that was in effect at the time,” given that “[r]elying on official guidelines from the CDC

is a common practice in assessing compassionate-release motions.” Id. at *4.

         Defendant, a 46-year-old male, suffers from hypertension, obesity, and an abdominal

hernia. ECF No. 418 at PageID.1958, 1973–76. Defendant’s most recent BMI was 42.6, making

him “severely obese” according to the CDC and therefore at an increased risk of developing

complications from COVID-19. See People With Certain Medical Conditions, CDC,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html [https://perma.cc/G4XH-RU7G] (last visited Jan. 15, 2021). Similarly,

Defendant’s hypertension “might” put him at an increased risk for serious COVID-19


1
  Consistent with Jones, the court emphasized that district courts need not apply this definition but that it is within
their discretion to do so. Elias, 2021 WL 50169, at *4 n.1.

                                                        -5-
Case 1:18-cr-20719-TLL-PTM ECF No. 464, PageID.2266 Filed 01/22/21 Page 6 of 9




complications. Id. There is no indication that Defendant’s hernia is relevant for COVID-19

purposes.

        Moreover, FCI Elkton is still undergoing a COVID-19 outbreak, with five inmates and 29

staff reporting active infections. See COVID-19, BOP, https://www.bop.gov/coronavirus/

[https://perma.cc/TU35-TXJM] (last visited Jan. 15, 2021). While the situation at FCI Elkton has

improved substantially,2 Defendant’s concern for COVID-19 is not without support. Id. The

Government does not respond to the specific conditions at FCI Elkton but instead relies on the

general efforts of the BOP to contain the virus. See ECF No. 420 at PageID.2031–36.

        Accordingly, based on Defendant’s underlying medical conditions and the ongoing

outbreak at FCI Elkton, Defendant has demonstrated an extraordinary and compelling reason for

release.

                                                     C.

        As stated previously, there is no “applicable policy statement” in this case because

Defendant, not the BOP, has moved for compassionate release. Consequently, step two of the §

3582(c)(1)(A) analysis is skipped, and the final issue is whether a sentence reduction is warranted

by the applicable factors set forth in § 3553(a). See Jones, 980 F.3d at 1108. The factors are as

follows:

        (1) the nature and circumstances of the offense and the history and characteristics
        of the defendant;
        (2) the need for the sentence imposed--
                (A) to reflect the seriousness of the offense, to promote respect for the law,
                and to provide just punishment for the offense;
                (B) to afford adequate deterrence to criminal conduct;



2
 At least 868 inmates at FCI Elkton have contracted and recovered from COVID-19 since the pandemic began. See
COVID-19, supra.

                                                    -6-
Case 1:18-cr-20719-TLL-PTM ECF No. 464, PageID.2267 Filed 01/22/21 Page 7 of 9




               (C) to protect the public from further crimes of the defendant; and
               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
               (A) the applicable category of offense committed by the applicable category
               of defendant as set forth in the guidelines…
        (5) any pertinent policy statement…
        (6) the need to avoid unwarranted sentence disparities among defendants with
       similar records who have been found guilty of similar conduct; and
       (7) the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a). “District judges maintain an ‘obligation to provide reasons’ in both

sentencing-modification decisions, and traditional sentencing decisions.” Jones, 980 F.3d at 1112.

       District courts should consider all relevant § 3553(a) factors before rendering a
       compassionate release decision. But as long as the record as a whole demonstrate
       that the pertinent factors were taken into account by the district court, a district
       judge need not specifically articulate its analysis of every single § 3553(a) factor.

Id. at *11 (internal quotations and citations omitted). Here, the two most pertinent factors are the

“the nature and circumstances of the offense and the history and characteristics of the defendant”

and “the need for the sentence imposed.” 18 U.S.C. §§ 3553(a)(1)–(2). In this case, both factors

weigh heavily against a sentence reduction.

       First, Defendant has a lengthy and alarming criminal history. Before being convicted of the

underlying offense in 2019, Defendant had already accumulated 18 convictions, including assault

and battery (1992), domestic violence (1997, 1999), felon in possession of a firearm (2011), and

multiple drug offenses involving cocaine and heroin (1994, 2000, 2017). According to the

Presentence Investigation Report (“PSR”), Defendant began conspiring with others in 2017 to

distribute large quantities of cocaine throughout Michigan. In 2018, police executed a search



                                               -7-
Case 1:18-cr-20719-TLL-PTM ECF No. 464, PageID.2268 Filed 01/22/21 Page 8 of 9




warrant at Defendant’s residence and discovered over an ounce of cocaine. Defendant eventually

pled guilty to the underlying offense: conspiracy to possess with intent to distribute and to

distribute cocaine. ECF No. 168.

       Defendant’s PSR also reveals a long history of substance abuse, beginning when he was

only 15. During the presentence interview, Defendant indicated that it was important for him to

receive substance treatment while in custody. Defendant’s BOP records indicate that he began

drug treatment in January 2020 but has not completed programming. See ECF No. 453 at

PageID.2216. Additionally, Defendant’s BOP PATTERN score indicates that he is a moderate risk

for recidivism. See ECF No. 443-2. With respect to time-served, Defendant has served only a

fraction of his 80-month sentence and will not be eligible for transfer to home confinement until

2024. ECF No. 443-3 at PageID.2162.

       Given Defendant’s considerable criminal history, relatively short time-served, and need for

continued correctional treatment, a sentence reduction is not warranted under the § 3553 factors.

Defendant’s good institutional conduct and participation in correctional programming, while

commendable, is ultimately outweighed by the considerations discussed above. See, e.g., ECF No.

418 at PageID.1970 (discussing Defendant’s participation in educational programming).

Defendant’s Motion for Compassionate Release will be denied.

                                               II.

       Accordingly, it is ORDERED that Defendant’s Motion for Compassionate Release, ECF

No. 418, is DENIED.

       Dated: January 22, 2021                              s/Thomas L. Ludington
                                                            THOMAS L. LUDINGTON
                                                            United States District Judge




                                              -8-
Case 1:18-cr-20719-TLL-PTM ECF No. 464, PageID.2269 Filed 01/22/21 Page 9 of 9




                                           PROOF OF SERVICE

                   The undersigned certifies that a copy of the foregoing order was served
                   upon each attorney of record herein by electronic means and to Thomas
                   Jamar McKinley # 57029-039, ELKTON FEDERAL
                   CORRECTIONAL INSTITUTION (FSL), Inmate Mail/Parcels,
                   P.O. BOX 10, LISBON, OH 44432 by first class U.S. mail on January
                   22, 2021.

                                                    s/Kelly Winslow
                                                    KELLY WINSLOW, Case Manager




                                                   -9-
